Order for judgment affirmed. The petitioners, owners of land on Washington Street in Wellesley, seek a writ of certiorari to quash an adjudication of the county commissioners with respect to a petition for the widening and relocation of that street. The petition was denied. The ambiguous petition for the writ does not allege facts, as distinguished from conclusions, showing any failure to comply with applicable statutory provisions. See G. L. (Ter. Ed.) e. 82, §§ 3-6. Although two selectmen, the executive secretary of the selectmen, and the town engineer were signers of the petition, no facts averred reveal any unlawful conflict of interest between their duties as town selectmen and officials and their action as signers.- See McMichael v. Wellesley, ante, 770. The petition states by way of conclusion that takings extended beyond the termini mentioned in the petition to the commissioners. No facts, however, are alleged which show that such takings were more than the establishment of building lines beyond such termini (intersecting roads) of a type permitted by c. 82, § 6, or that the present petitioners are aggrieved because their land was in an affected area outside the stated termini.